PER CURIAM.
We have for consideration the Petition for Writ of Habeas Corpus filed by Dennis Manaford Whitney and the respondent’s Return thereto as required by the writ which we have heretofore issued. In order to afford the petitioner and the respondent an opportunity to present relevant facts in the premises the Honorable Lamar Warren, Circuit Judge, Fifteenth Judicial Circuit is hereby appointed a commissioner of this Court to receive such evidence as might be offered to support the petition and the return. The commissioner shall cause the testimony to be duly transcribed and reported to this Court, together with his findings and recommendations.
It is so ordered.
ROBERTS, C. J., and DREW, THORNAL, O’CONNELL and CALDWELL, JJ., concur.